In a claim, inter alia, to recover damages for wrongful confinement, the claimant appeals from a judgment of the Court of Claims (Scuccimarra, J.), dated August 20, 2002, which, upon the granting of the defendant’s motion to dismiss the claim for lack of jurisdiction, dismissed the claim.
Ordered that the judgment is affirmed, without costs or disbursements.
*323The Court of Claims properly granted the defendant’s motion to dismiss the claim for lack of jurisdiction since the claimant failed to serve the Attorney General of the State of New York pursuant to Court of Claims Act § 11 (see Finnerty v New York State Thruway Auth., 75 NY2d 721, 723 [1989]; Pagano v New York State Thruway Auth., 235 AD2d 408 [1997]).
The claimant’s contentions regarding permission to treat his notice of intention as a claim is not properly before this Court, as the claimant failed to apply to the Court of Claims for such permission (see Court of Claims Act § 10 [8] [a]; Calderazzo v State of New York, 74 AD2d 954 [1980]). Ritter, J.E, Smith, H. Miller and Crane, JJ., concur.